Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The indication of allowability set forth in the previous action is withdrawn and prosecution is reopened in view of the following new ground of rejection.

Response to Amendment
The amendment entered on April 08, 2021 has not been entered because the indication of allowability set forth in the previous action is withdrawn and prosecution is reopened in view of the following new ground of rejection.  Please note that that the examiner will be relying on the last set of claims that were entered into the record, which would be the claims submitted as part of the After Final Consideration Pilot Program on February 11, 2021.  Claims 1-20 remain pending.  

Claim Objections
Claims 1-16 are objected to because of the following informalities:  
Claim 1 - Line 2:  The claim recites “the motor shaft” wherein it should recite “a motor shaft”;
Claim 11 - Line 6:  The amendment has removed the comma after “direct drive fan assembly”, but this comma should remain.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 & 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng (CN 202946455 U) (Zheng hereinafter).
Regarding Claim 1, Zheng teaches:  A method for aligning a centerline of a motor shaft in a direct drive fan assembly, the direct drive fan assembly includes a motor (220), a motor support (120), the motor shaft (Figure 3), and a fan (210), comprising: 
selecting a motor (220) from among a plurality of motors (Figures 4 & 5; Page 1 – Lines 7-14, 43-47; Page 2 – 50-57, 68-71), the plurality of motors having different heights (Figures 4 & 6; Page 2 - Lines 68-71; This describes how the assembly piece (130) is replaced according to the size of the motor (220)); 
matching a motor plate (130) from among a plurality of motor plates to the selected motor (Page 2 - Lines 68-71), the matching motor plate being a single integral piece (Figure 4), the plurality of the motor plates having different heights (Figures 3-6; Page 2 - Lines 68-71; this describes how there is a plurality of height assembly parts (130) that are replaced according to the size of the motor); 
creating, from the selected motor and the matching motor plate, a motor-plate assembly having a resulting height that matches a particular height of the direct drive fan assembly (Page 2 - Lines 68-71), the motor-plate assembly being created by directly attaching the selected motor to the matching motor plate (Figures 5-6.); and 
aligning a centerline of a motor shaft (note, while the motor shaft is not identified with a reference character, Figure 5 shows how the fan blade (210) is operably connected to the motor (220) via a shaft) of the motor-plate assembly to the direct drive fan assembly (100, 200 & 120), 
wherein the particular height of the direct drive fan assembly is constant (Figures 3-6; Page 2 - Lines 68-71; The height & center of the fan hub (110) remains constant), and 
the plurality of motors and the plurality of motor plates are sized such that each motor in the plurality of motors matches with one of the plurality of motor plates to create a respective motor-plate assembly having a resulting height that matches the particular height of the direct drive fan assembly (Page 2 - Lines 68-71), wherein the particular height of the direct drive fan assembly is based on a distance from the motor support (120) to a center of a hub (110) of the direct drive fan assembly (Page 2 - Lines 68-71; Since the motor support (120) is mounted within the hub (110) AND the motor plate (130) is mounted to the upper surface of the motor support (see Figure 5), this would necessitate that the particular height of the direct drive fan assembly to be based on the distance from the motor support (120) to the center of the hub (110).).
Regarding Claim 11, Zheng teaches:  A method for minimizing components in a direct drive fan assembly, comprising: 
setting a particular height of the direct drive fan assembly (100), wherein the particular height is a constant height from a base (124) of the direct drive fan assembly to a center of a hub (The hub is the central portion of the impeller (210)) of the direct drive fan assembly (Figures 3-6; Page 1 – Lines 7-14, 43-47; Page 2 – 50-57, 68-71; The direct drive fan assembly comprises the fan frame (100), the air unit (200) & the bearing part (120).  This method step would be inherent with the apparatus of Zheng which, as noted above, teaches how the motor (and the associated motor plate for positioning the center of the motor within the center of the fan frame) can be replaced with a different motor (and respective motor plate) to maintain the center of the second motor within the center of the fan frame.); 
selecting a motor (220) from among a plurality of motors for the direct drive fan assembly, wherein each of the plurality of motors has a particular motor height (Figures 3-6; Page 1 – Lines 7-14, 43-47; Page 2 – 50-57, 68-71); 
matching a motor plate (130) from among a plurality of motor plates to the selected motor to form a motor-plate assembly having a resulting height that matches the particular height of the direct drive fan assembly (Figures 3-6; Page 1 – Lines 7-14, 43-47; Page 2 – Lines 50-57, 68-71), the matching motor plate (130) being a single integral piece (Figure 5), the plurality of the motor plates having different heights (Page 2 - Lines 68-71), the motor-plate assembly being formed by directly attaching the selected motor to the matching motor plate (Figure 5), and the motor plate matching based on the particular motor height of the selected motor (Page 2 - Lines 68-71); 
aligning a centerline of a motor shaft of the motor-plate assembly to the direct drive fan assembly (Figures 4 & 6), 
wherein the plurality of motors and the plurality of motor plates are sized such that each motor in the plurality of motors matches with one of the plurality of motor plates to create a respective motor-plate assembly having a resulting height that matches the particular height of the direct drive fan assembly (Page 2 - Lines 68-71).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 & 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (US 6,450,782 B1) (Sakamoto hereinafter) in further view of Zheng.  
Please note that when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (See MPEP § 2112.02).
Regarding Claim 1, Sakamoto teaches:  A method for aligning a centerline of a motor shaft in a direct drive fan assembly, the direct drive fan assembly includes a motor, a motor support, the motor shaft, and a fan, comprising: 
selecting the motor (18) from among a plurality of motors, the plurality of motors having different heights (Abstract; Column 3 – Lines 20-55); 
matching a motor plate (38 & 40) from among a plurality of motor plates to the selected motor (Abstract; Column 3 – Lines 20-55), the matching motor plate being a single integral piece (Column 2 - Line 66 through Column 3 - Line 3; This paragraph describes how the motor table baes (38) can be permanently attached to the adaptor plate (40) by welding.  So it would have been will within the capabilities of a person having ordinary skill in the art at the effective filing date of the claimed invention to just create these two components as a single integral piece.  FURTHERMORE, even without this teaching in Sakamoto, the examiner holds the plurality of the motor plates having different heights (Abstract; Column 3 – Lines 20-55); 
creating, from the selected motor and the matching motor plate, a motor-plate assembly (18, 38 & 40) having a resulting height that matches a particular height of the direct drive fan assembly (Abstract; Column 3 – Lines 20-55), the motor-plate assembly being created by directly attaching the selected motor to the matching motor plate (Figure 3; The motor (18) is directly attached to the matching motor plate (38 & 40); and
aligning the centerline of the motor shaft (note, while the motor shaft is not identified with a reference character, Figure 2 shows that the motor has a shaft & Figure 1 shows the motor operably connected to the component being driven) of the motor-plate assembly to the direct drive assembly (12), 
wherein the particular height of the direct drive fan assembly is constant (Abstract – Lines 20-55), and
the plurality of motors and the plurality of motor plates are sized such that each motor in the plurality of motors matches with one of the plurality of motor plates to create a respective motor-plate assembly having a resulting height that matches the particular height of the direct drive assembly (Abstract; Column 3 – Lines 20-55). 
Sakamoto is silent regarding how the motor is driving a direct drive fan assembly; and
wherein the particular height of the direct drive fan assembly is based on a distance from the motor support to a center of a hub of the direct drive fan assembly.
However, Zheng does teach:  a direct drive fan assembly (210 & 100), the direct drive fan assembly includes a motor (220), a fan (210) & a hub (110), comprising: 
selecting a motor (220) from among a plurality of motors (Figures 4 & 5; Page 1 – Lines 7-14, 43-47; Page 2 – 50-57, 68-71); 
matching a motor plate (130) from among a plurality of motor plates to the motor, the matched motor plate is based on the selected motor (Figures 4 & 5; Page 1 – Lines 7-14, 43-47; Page 2 – 50-57, 68-71), 
creating, from the selected motor and the matching motor plate, a motor-plate assembly that has a resulting height, wherein the resulting height of the motor-plate assembly corresponds to a particular height of a direct drive fan assembly (Figures 3-6; The direct drive fan assembly comprises the fan frame (100), the air unit (200) & the bearing part (120).  This method step would be inherent with the apparatus of Zheng which, as noted above, teaches how the motor (and the associated motor plate for positioning the center of the motor within the center of the fan frame) can be replaced with a different motor (and respective motor plate) to maintain the center of the second motor within the center of the fan frame.); 
aligning a centerline of a motor shaft (note, while the motor shaft is not identified with a reference character, Figure 4 shows how the fan blade (210) is operably connected to the motor (220) via a shaft) of the motor-plate assembly to the direct drive fan assembly (100, 200 & 120), wherein the particular height of the direct drive fan assembly is constant (Figures 3-6), wherein the particular height of the direct drive fan assembly (Sakamoto has been modified to drive a fan in view of Zheng) is based on a distance from the motor support (Sakamoto: 24) to a center of the hub of the direct drive fan assembly (Zheng: the hub being the central portion of the impeller (210), which as noted above is what Sakamoto has been modified to be driving). 
Therefore, the examiner holds that it would have been obvious to those having ordinary skill in the art at the effective filing date of the claimed invention to modify the motor & motor support of Sakamoto such that it could be used in applications utilizing a fan assembly, as taught by Zheng.  This would provide the benefit of providing a fan assembly that can have an adjustable motor mount that can readily accommodate a variety of motors having different sizes. 
Regarding Claim 2, Sakamoto in view of Zheng teaches the method as disclosed above in Claim 1, wherein Sakamoto further teaches:  wherein: 
each motor (18) among the plurality of motors has a particular motor height (Abstract; Column 3 – Lines 20-55), 
each motor plate (38 & 40) among the plurality of motor plates has a particular motor plate height (Abstract; Column 3 – Lines 20-55), and 
wherein the particular motor height of the selected motor inversely corresponds to the particular plate height of the matching motor plate (Abstract; Column 3 – Lines 20-55). 
Regarding Claim 3, Sakamoto in view of Zheng teaches the method as disclosed above in Claim 2, wherein Sakamoto further teaches:  wherein the plurality of motors (18) and the plurality of motor plates (38 & 40) form a plurality of different motor-plate assemblies, each of the different motor-plate assemblies has the resulting height that matches to the particular height of the direct drive fan assembly (Abstract; Column 3 – Lines 20-55). 
Regarding Claim 5, Sakamoto in view of Zheng teaches the method as disclosed above in Claim 1, wherein Sakamoto in view of Zheng further teaches:  wherein the resulting height of the motor-plate assembly is based on a distance from a base of the motor plate to the centerline of the motor shaft (Abstract; Column 3 – Lines 20-55). 
Regarding Claim 7, Sakamoto in view of Zheng teaches the method as disclosed above in Claim 1, wherein Sakamoto further teaches:  further comprising: 
changing the motor (18) to a different motor of the plurality of motors, wherein the height of the matching motor-plate increases when the height of the different motor decreases, or the height of the matching motor-plate decreases as the height of the different motor increases (Abstract; Column 3 – Lines 20-55), 
wherein the height of the matching motor-plate is inversely related to the height of the motor, such that a distance from the centerline of the motor shaft to a base of the motor plate matches the particular height of the direct drive fan assembly (Abstract; Column 3 – Lines 20-55). 
Regarding Claim 8, Sakamoto in view of Zheng teaches the method as disclosed above in Claim 1, wherein Sakamoto in view of Zheng further teaches:  further comprising: 
receiving the motor-plate assembly on a placement area (Sakamoto: 24) of the direct drive fan assembly (Zheng: Figures 3-6), wherein the direct drive fan assembly includes a frame (Sakamoto: 26) with a plurality of components (Sakamoto: 30) in a fixed arrangement (Figure 2). 
Regarding Claim 9, Sakamoto in view of Zheng teaches the method as disclosed above in Claim 1, wherein Sakamoto further teaches:  wherein the centerline is a center of the motor shaft of the motor, and the centerline aligns with, and connects to, a hub (Abstract; Column 3 – Lines 20-55;  The hub would be the central portion of the impeller (210), which was added to  of the direct drive fan assembly (Sakamoto has been modified in view of Zheng to drive a fan assembly instead of a pump assembly). 
Regarding Claim 10, Sakamoto in view of Zheng teaches the method as disclosed above in Claim 1, wherein Sakamoto further teaches:  further comprising: 
setting the particular height of the direct drive fan assembly based on a maximum motor size, wherein the particular height of the direct drive fan assembly determines the resulting height of the motor-plate assembly (Abstract; Column 3 – Lines 20-55). 
Regarding Claim 11, Sakamoto teaches:  A method for minimizing components in a direct drive fan assembly, comprising: 
setting a particular height of the direct drive assembly (12; Abstract; Column 3 – Lines 20-55), wherein the particular height is a constant height from a base (24) of the direct drive assembly to a center of a hub (The hub is the central portion of the pump (12)) of the direct drive assembly (Figures 1 & 2); 
selecting a motor (18) from among a plurality of motors for the direct drive assembly,  the matching motor plate (38 & 40) being a single integral piece (Column 2 - Line 66 through Column 3 - Line 3; This paragraph describes how the motor table baes (38) can be permanently attached to the adaptor plate (40) by welding.  So it would have been will within the capabilities of a person having ordinary skill in the art at the effective filing date of the claimed invention to just create these two components as a single integral piece.  FURTHERMORE, even without this teaching in Sakamoto, the examiner holds that having the motor plate would have been an obvious design choice to one having ordinary skill in the art at the effective filing date of the claimed invention.  This is because the applicant has not described in their original disclosure how having “the matching motor plate being a single integral piece” solves any problem OR creates some , wherein each of the plurality of motors has a particular motor height (Abstract; Column 3 – Lines 20-55); 
matching a motor plate (38 & 40) from among a plurality of motor plates to the selected motor to form a motor-plate assembly (18, 38 & 40) having a resulting height that matches the particular height of the direct drive assembly, the matching motor plate (38 & 40) being a single integral piece (Column 2 - Line 66 through Column 3 - Line 3; This paragraph describes how the motor table baes (38) can be permanently attached to the adaptor plate (40) by welding.  So it would have been will within the capabilities of a person having ordinary skill in the art at the effective filing date of the claimed invention to just create these two components as a single integral piece.  FURTHERMORE, even without this teaching in Sakamoto, the examiner holds that having the motor plate would have been an obvious design choice to one having ordinary skill in the art at the effective filing date of the claimed invention.  This is because the applicant has not described in their original disclosure how having “the matching motor plate being a single integral piece” solves any problem OR creates some unexpected result.  The courts have also held that the use of one piece construction would be merely a matter of obvious engineering choice, see MPEP 2144.04 (V.B)), the plurality of the motor plates (38 & 40) having different heights (Abstract; Column 3 - Lines 20-55), the motor-plate assembly being formed by directly attaching the selected motor to the matching motor plate (Figure 3; The motor (18) is directly attached to the motor plate (38 & 40)), and the motor plate matching based on the particular motor height of the selected motor (Abstract; Column 3 – Lines 20-55); 
aligning a centerline of a motor shaft of the motor-plate assembly to the direct drive assembly (Abstract; Column 3 – Lines 20-55),
wherein the plurality of motors and the plurality of motor plates are sized such that each motor in the plurality of motors matches with one of the plurality of motor plates to create a respective motor-plate assembly having a resulting height that matches the particular height of the direct drive assembly (Abstract; Column 3 – Lines 20-55). 
Sakamoto is silent regarding how the motor is driving a direct drive fan assembly.
However, Zheng does teach:  a direct drive fan assembly (210 & 100), the direct drive fan assembly includes a motor (220), and a fan (210), comprising: 
selecting a motor (220) from among a plurality of motors (Figures 4 & 5; Page 1 – Lines 7-14, 43-47; Page 2 – 50-57, 68-71); 
matching a motor plate (130) from among a plurality of motor plates to the motor, the matched motor plate is based on the selected motor (Figures 4 & 5; Page 1 – Lines 7-14, 43-47; Page 2 – 50-57, 68-71), 
creating, from the selected motor and the matching motor plate, a motor-plate assembly that has a resulting height, wherein the resulting height of the motor-plate assembly corresponds to a particular height of a direct drive fan assembly (Figures 3-6; The direct drive fan assembly comprises the fan frame (100), the air unit (200) & the bearing part (120).  This method step would be inherent with the apparatus of Zheng which, as noted above, teaches how the motor (and the associated motor plate for positioning the center of the motor within the center of the fan frame) can be replaced with a different motor (and respective motor plate) to maintain the center of the second motor within the center of the fan frame.); 
aligning a centerline of a motor shaft (note, while the motor shaft is not identified with a reference character, Figure 4 shows how the fan blade (210) is operably connected to the motor 
Therefore, the examiner holds that it would have been obvious to those having ordinary skill in the art at the effective filing date of the claimed invention to modify the motor & motor support of Sakamoto such that it could be used in applications utilizing a fan assembly, as taught by Zheng.  This would provide the benefit of providing a fan assembly that can have an adjustable motor mount that can readily accommodate a variety of motors having different sizes. 
Regarding Claim 12, Sakamoto in view of Zheng teaches the method as disclosed above in Claim 11, wherein Sakamoto further teaches:  further comprising: 
matching each of the plurality of motors different particular motor heights to a particular motor plate with a different motor plate height (Abstract; Column 3 – Lines 20-55), and 
creating a plurality of motor-plate assemblies from various combinations of the motor and matching motor plates (Abstract; Column 3 – Lines 20-55), 
wherein each of the plurality of motor-plate assemblies has the resulting height that is equal to the particular height of the direct drive fan assembly and aligns the centerline of the motor shaft to the direct drive fan assembly (Abstract; Column 3 – Lines 20-55). 
Regarding Claim 13, Sakamoto in view of Zheng teaches the method as disclosed above in Claim 11, wherein Sakamoto further teaches:  wherein the matching motor-plate includes a motor plate height that is inversely related to the particular motor height of the motor, such that a distance from the centerline of the motor shaft to a base of the motor plate matches the particular height of the direct drive fan assembly (Abstract; Column 3 – Lines 20-55). 

Claims 1, 6, 11, 17, 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dubensky et al (US 2009/0191069 A1) (Dubensky hereinafter) in further view of Zheng.  
Regarding Claim 1, Dubensky teaches:  A method for aligning a centerline of a motor shaft (325) in a drive fan assembly (Figure 3), the direct drive fan assembly (300) includes a motor (320), a motor support (322), the motor shaft (325), and a fan (310), comprising: 
matching a motor plate (412), the matching motor plate (412) being a single integral piece (Figure 4); 
creating, from the selected motor (320) and the matching motor plate (412), a motor-plate assembly having a resulting height that matches a particular height of the drive fan assembly (Figure 3), the motor-plate assembly being created by directly attaching the selected motor to the matching motor plate (Figure 4; The selected motor (320) is directly attached to the matching motor plate.  Please note that Paragraph 29 specifies that the “motor mounting bracket” is part of the motor); and 
wherein the particular height of the drive fan assembly (310) is constant (Figure 3), and 
Dubensky fails to teach:  a direct drive fan assembly;
selecting the motor from among a plurality of motors to the selected motor, the plurality of motors having different heights; 
matching the motor plate from among a plurality of motor plates to the selected motor, the plurality of the motor plates having different heights; 
aligning the centerline of the motor shaft of the motor-plate assembly to the direct drive fan assembly, and
the plurality of motors and the plurality of motor plates are sized such that each motor in the plurality of motors matches with one of the plurality of motor plates to create a respective motor-plate assembly having a resulting height that matches the particular height of the direct drive fan assembly, wherein the particular height of the direct drive fan assembly is based on a distance from the motor support to a center of a hub of the direct drive fan assembly.
However, Zheng does teach: a direct drive fan assembly (Figure 3) comprising a motor (220), a fan (210), a motor support (120);
selecting the motor (220) from among a plurality of motors, the plurality of motors having different sizes (Figures 4 & 5; Page 1 – Lines 7-14 & 43-47; Page 2 – Lines 50-57 & 68-71); 
matching a motor plate (130) from among a plurality of motor plates to the selected motor, the plurality of the motor plates having different sizes (Figures 4 & 5; Page 1 – Lines 7-14 & 43-47; Page 2 – Lines 50-57 & 68-71); 
aligning the centerline of the motor shaft (Please note, while the motor shaft is not identified with a reference character, Figure 4 shows how the fan blade (210) is operably connected to the motor (220) via a shaft) of the motor-plate assembly to the direct drive fan assembly (100, 200 & 120), wherein the particular height of the direct drive fan assembly is constant (Figures 3-6) of the motor-plate assembly to the direct drive fan assembly (Figures 3-6), and
the plurality of motors and the plurality of motor plates are sized such that each motor in the plurality of motors matches with one of the plurality of motor plates to create a respective motor-plate assembly having a resulting height that matches the particular height of the direct drive fan assembly (Figures 4 & 5; Page 1 – Lines 7-14 & 43-47; Page 2 – Lines wherein the particular height of the direct drive fan assembly (Dubensky has been modified to directly drive a fan in view of Zheng) is based on a distance from the motor support (Sakamoto: 24) to a center of the hub of the direct drive fan assembly (Zheng: the hub being the central portion of the impeller (210), which as noted above is what Sakamoto has been modified to be driving).  Please note that in view of the teachings of Zheng, the fan assembly of Dubensky is being modified to have the motor support (322) moved to be inside of the fan unit support frame (312), have the motor (320) directly coupled to the fan (310) AND have the motor plate (412) be one of a plurality of motor plates having varying thickness to allow motors of various sizes to be used to drive the fan.
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the fan unit of Dubensky in view of the teachings of Zheng.  Having the motor directly coupled to the fan would provide the benefits of providing a more compact fan assembly (as opposed to having the motor mounted on top of the fans frame), reducing the number of parts (no need for a drive belt (324) OR the need to keep adjusting the tension on the drive belt), AND relocating the motor to inside the fans frame would allow the motor to be cooled by the air flow generated by the fan.  Further modifying the fan assembly such that the motor base (322) is one of a plurality of bases would allow a user to more easily switch between motors of varying sizes to drive the fan (either due to switching models or changing the size of the motor).
Regarding Claim 6, Dubensky in view of Zheng teaches the method as disclosed above in Claim 1, wherein Dubensky in view of Zheng further teaches:  further comprising: 
changing the motor (Dubensky: 320) in the direct drive fan assembly to a second motor of the plurality of motors (Zheng: Figures 4 & 5; Page 1 – Lines 7-14, 43-47; Page 2 – 50-57, 68-71), and 
changing the motor-plate (Dubensky: 412) in the direct drive fan assembly to a second motor-plate of the plurality of motor plates that matches the second motor to form a second motor-plate assembly (Zheng: Figures 4 & 5; Page 1 – Lines 7-14, 43-47; Page 2 – 50-57, 68-71), 
wherein only the motor and the motor-plate are changed in the direct drive fan assembly (Dubensky: Figure 3); and
wherein the second motor-plate assembly has a resulting height equal to the particular height of the direct drive fan assembly (Zheng: Figures 4 & 5; Page 1 – Lines 7-14, 43-47; Page 2 – 50-57, 68-71). 
Regarding Claim 11, Dubensky teaches:  A method for minimizing components in a drive fan assembly (Figure 3), comprising: 
setting a particular height of the drive fan assembly (Figure 3), wherein the particular height is a constant height from a base (322) of the direct drive fan assembly to a center of a hub (317) of the direct drive fan assembly (the fan height is not adjustable in the fan frame, so the “particular height” would be constant);
selecting a motor (320; would be performed when the fan was constructed; 
matching a motor plate (412) to the selected motor (320) to form a motor-plate assembly, a matching motor plate (412) being a single integral piece (Figure 4), the motor-plate assembly being formed by directly attaching the selected motor to the matching motor plate (Figure 4; The selected motor (320) is directly attached to the matching motor plate.  Please note that Paragraph 29 specifies that the “motor mounting bracket” is part of the motor).
Dubensky fails to teach:  a direct drive fan assembly;
selecting the motor from among a plurality of motors for the direct drive fan assembly, wherein each of the plurality of motors has a particular motor height; 
matching a motor plate from among a plurality of motor plates to the selected motor to form a motor-plate assembly having a resulting height that matches the particular height of the direct drive fan assembly, the plurality of the motor plates having different heights, and the motor plate matching based on the particular motor height of the selected motor; 
aligning a centerline of a motor shaft of the motor-plate assembly to the direct drive fan assembly, 
wherein the plurality of motors and the plurality of motor plates are sized such that each motor in the plurality of motors matches with one of the plurality of motor plates to create a respective motor-plate assembly having a resulting height that matches the particular height of the direct drive fan assembly.
However, Zheng does teach: a direct drive fan assembly (Figure 3) comprising a motor (220), a fan (210), a motor support (120);
selecting the motor (220) from among a plurality of motors for the direct drive fan assembly, wherein each of the plurality of motors has a particular motor height (Figures 4 & 5; Page 1 – Lines 7-14 & 43-47; Page 2 – Lines 50-57 & 68-71); 
matching a motor plate (130) from among a plurality of motor plates to the selected motor to form a motor-plate assembly having a resulting height that matches the particular height of the direct drive fan assembly, the motor plate matching based on the particular motor height of the selected motor, the plurality of the motor plates having different heights (Figures 4 & 5; Page 1 – Lines 7-14 & 43-47; Page 2 – Lines 50-57 & 68-71); 
aligning a centerline of a motor shaft of the motor-plate assembly to the direct drive fan assembly (Figures 3-6), 
wherein the plurality of motors and the plurality of motor plates are sized such that each motor in the plurality of motors matches with one of the plurality of motor plates to create a respective motor-plate assembly having a resulting height that matches the particular height of the direct drive fan assembly (Figures 4 & 5; Page 1 – Lines 7-14 & 43-47; Page 2 – Lines 50-57 & 68-71).  Please note that in view of the teachings of Zheng, the fan assembly of Dubensky is being modified to have the motor support (322) moved to be inside of the fan unit support frame (312), have the motor (320) directly coupled to the fan (310) AND have the motor plate (412) be one of a plurality of motor plates having varying thickness to allow motors of various sizes to be used to drive the fan.
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the fan unit of Dubensky in view of the teachings of Zheng.  Having the motor directly coupled to the fan would provide the benefits of providing a more compact fan assembly (as opposed to having the motor mounted on top of the fans frame), reducing the number of parts (no need for a drive belt (324) OR the need to keep adjusting the tension on the drive belt), AND relocating the motor to inside the fans frame would allow the motor to be cooled by the air flow generated by the fan.  Further modifying the fan assembly such that the motor base (322) is one of a plurality of bases would allow a user to more easily switch between motors of varying sizes to drive the fan (either due to switching models or changing the size of the motor).
Regarding Claim 17, Dubensky teaches:  A drive fan assembly (Figure 3), comprising: 
a drive fan assembly frame (312) that includes a motor support (322) and a hub (317) connected to the frame (Figure 3); 
a motor-plate assembly (320 & 412) that includes a motor (320) with a motor shaft (325) and a matching motor plate (412), the motor being directly attached to the matching motor plate in the motor-plate assembly (Figure 4; The selected motor (320) is directly attached to the matching motor plate.  Please note that Paragraph 29 specifies that the “motor mounting bracket” is part of the motor), the matching motor plate (412) being a single integral piece (Figure 4) and the motor-plate assembly (320 & 412) connected to the motor support (322) of the drive fan assembly (Figure 3); 
a particular height for the drive fan assembly, wherein the particular height is measured from a top of the motor support to a center of the hub (Figure 3; please note that this does not specify that the “particular height” is constant such as with Claim 11); and 
a resulting height for the motor-plate assembly matches the particular height of the direct drive fan assembly, the resulting height measured from a base of the motor-plate to a center of the motor shaft (Figure 3).
Dubensky fails to teach:  a direct drive fan assembly;
the motor-plate assembly selected from a plurality of motor-plate assemblies that includes the motor selected from a plurality of motors and the matching motor plate selected from a plurality of motor plates, the plurality of motor plates having different heights; and
wherein the direct drive fan assembly is configured such that, when selected, each motor of the plurality of motors attaches to the motor support with a matching motor plate of the plurality of motor plates.
However, Zheng does teach: a direct drive fan assembly (Figure 3) comprising a motor (220), a fan (210), a motor support (120);
selecting the motor (220) from among a plurality of motors, the plurality of motors having different sizes (Figures 4 & 5; Page 1 – Lines 7-14 & 43-47; Page 2 – Lines 50-57 & 68-71); 
matching a motor plate (130) from among a plurality of motor plates to the selected motor, the plurality of the motor plates having different sizes, the plurality of the motor plates having different heights  (Figures 4 & 5; Page 1 – Lines 7-14 & 43-47; Page 2 – Lines 50-57 & 68-71); 
the plurality of motors and the plurality of motor plates are sized such that each motor in the plurality of motors matches with one of the plurality of motor plates to create a respective motor-plate assembly having a resulting height that matches the particular height of the direct drive fan assembly (Figures 4 & 5; Page 1 – Lines 7-14 & 43-47; Page 2 – Lines 50-57 & 68-71).  Please note that in view of the teachings of Zheng, the fan assembly of Dubensky is being modified to have the motor support (322) moved to be inside of the fan unit support frame (312), have the motor (320) directly coupled to the fan (310) AND have the motor plate (412) be one of a plurality of motor plates having varying thickness to allow motors of various sizes to be used to drive the fan.
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the fan unit of Dubensky in view of the teachings of Zheng.  Having the motor directly coupled to the fan would provide the benefits of providing a more compact fan assembly (as opposed to having the motor mounted on top of the fans frame), reducing the number of parts (no need for a drive belt (324) OR the need to 
Regarding Claim 19, Dubensky in view of Zheng teaches the apparatus as disclosed above in Claim 17, wherein Dubensky in view of Zheng further teaches:  wherein a centerline of the motor shaft is aligned to the direct drive fan based on matching the particular height of the direct drive fan assembly (This would be met upon the modification of Dubensky to have the fan assembly comprise a motor that directly drives the fan, as taught by Zheng.  See the rejection of Claim 17 for details.).
Regarding Claim 20, Dubensky in view of Zheng teaches the apparatus as disclosed above in Claim 17, wherein Dubensky further Zheng teaches:  wherein the motor and the matching motor plate have an inverse size relationship (This would be met upon the modification of Dubensky to have the matching motor plate (412) comprise a plurality of matching motor plates to maintain a vertical height for the shaft of the motor when it is mounted on the respective matching motor plate.  See the rejection of Claim 17 for details).  

Claims 4, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in further view of Ponticelli (US 4,699,341 A) (Ponticelli hereinafter).  
Regarding Claim 4, Zheng teaches the method as disclosed above in Claim 1, wherein Zheng further teaches:  wherein the direct drive fan assembly includes two motor supports each including a vertical side (Figure 5), the matched motor plate (130) including flanges (131).
Zheng fails to teach:  the two motor supports each including a vertical side with a notch, the method further comprising:
lowering the motor-plate assembly by inserting the flanges of the matched motor plate into the notches in the two motor supports, when the motor-plate assembly exceeds the particular height of the direct drive fan assembly.
HOWEVER, Ponticelli further teaches a method of securing a flat platform (16) to a support (11), where the flat platform has a flange (18) that is inserted into a notch (12) that is formed in the vertical sides of the support (Figure 1).  Please note that the proposed modification is to substitute the locking assemblies (140) of Zheng with the insertable flange as taught by Ponticelli.  Upon this modification (of having the flanges (131) of Zhengs motor plate (130) inserted into notches that were formed in the vertical sides of the two motor supports, as taught by Ponticelli), this would result in the method of:  lowering the motor-plate assembly by inserting the flanges of the matched motor plate into the notches in the two motor supports, when the motor-plate assembly exceeds the particular height of the direct drive fan assembly.
Zheng teaches on Page 2 - Line 58-62 how the carrier (120) & assembly (130) are mounted fastened together via a plurality of locking assemblies (140), but further specify that “the combination mode of the carrier 120 and the assembly 130 is not limited to the embodiment shown in the drawings, and can also be detachably connected with one another by means of a buckle and the like”.  So Zheng teaches how other means of securing the carrier & assembly may be used and the courts have held that a simple substitution of one known element (in this case, using a bolt & nut to detachably secure two components together) for another (in this case, using a flange that is in this case, a means for detachably coupling two pieces of a direct drive fan assembly together) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the fan assembly of Zheng such that the flange of the matched motor plate was inserted into a notch formed in the vertical side of the motor support, as taught by Ponticelli, because such a modification would have been an obvious substitution of known elements used to detachably secure two components together. 
Regarding Claim 14, Zheng teaches the method as disclosed above in Claim 11, wherein Zheng further teaches:  wherein the direct drive fan assembly includes two motor supports (121) each including a vertical side (Figure 5), the method further comprising: 
changing the motor in the direct drive assembly to a different motor of the plurality of motors (Page 2 - Lines 68-71); 
changing the motor plate to a different motor plate of the plurality of motor plates in response to the changed motor (Page 2 - Lines 68-71), the different motor plate including flanges (131); 
matching the different motor to the different motor plate to create a different motor-plate assembly (Page 2 - Lines 68-71); 
wherein the different motor-plate assembly includes a second resulting height (Page 2 - Lines 68-71); and 
aligning a centerline of the different motor-plate assembly on the direct drive fan assembly (Figure 6; Page 2 - Lines 68-71); 
wherein the second resulting height is equal to the particular height of the direct drive fan assembly (Figure 3-6; Page 2 - Lines 68-71).  
Zheng fails to teach:  each vertical side including a notch, the method further comprising:
lowering the different motor-plate assembly by inserting the flanges of the different motor plate into the notches in the two motor supports.
HOWEVER, Ponticelli further teaches a method of securing a flat platform (16) to a support (11), where the flat platform has a flange (18) that is inserted into a notch (12) that is formed in the vertical sides of the support (Figure 1).  Please note that the proposed modification is to substitute the locking assemblies (140) of Zheng with the insertable flange as taught by Ponticelli.  Upon this modification (of having the flanges (131) of Zhengs motor plate (130) inserted into notches that were formed in the vertical sides of the two motor supports, as taught by Ponticelli), this would result in the method of:  lowering the different motor-plate assembly by inserting the flanges of the different motor plate into the notches in the two motor supports.
Zheng teaches on Page 2 - Line 58-62 how the carrier (120) & assembly (130) are mounted fastened together via a plurality of locking assemblies (140), but further specify that “the combination mode of the carrier 120 and the assembly 130 is not limited to the embodiment shown in the drawings, and can also be detachably connected with one another by means of a buckle and the like”.  So Zheng teaches how other means of securing the carrier & assembly may be used and the courts have held that a simple substitution of one known element (in this case, using a bolt & nut to detachably secure two components together) for another (in this case, using a flange that is inserted into a notch) to obtain predictable results (in this case, a means for detachably coupling 
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the fan assembly of Zheng such that the flange of the matched motor plate was inserted into a notch formed in the vertical side of the motor support, as taught by Ponticelli, because such a modification would have been an obvious substitution of known elements used to detachably secure two components together. 
Regarding Claim 15, Zheng in view of Ponticelli teaches the method as disclosed above in Claim 14, wherein Zheng further teaches:  wherein the direct drive fan assembly includes a frame (110 & 111) with components (111) that remain in a fixed arrangement even when the motor-plate assembly is changed (Figures 3-6).  
Regarding Claim 16, Zheng teaches the method as disclosed above in Claim 11, wherein Zheng further teaches:   wherein the direct drive fan assembly includes two motor supports (121) each including a vertical side (Figure 5), the matching motor plate (130) including flanges (131), the method further comprising: 
lowering the motor-plate assembly to accommodate a different motor that exceeds a motor threshold height (Figures 3-6; Page 2 - Lines 68-71).
Zheng fails to teach:  each vertical side including a notch, the method further comprising:
lowering the motor-plate assembly by inserting the flanges of the matching motor plate into the notches in the two motor supports
HOWEVER, Ponticelli further teaches a method of securing a flat platform (16) to a support (11), where the flat platform has a flange (18) that is inserted into a notch (12) that is formed in the vertical sides of the support (Figure 1).  Please note that the proposed modification is to substitute the locking assemblies (140) of Zheng with the insertable flange as taught by Ponticelli.  Upon this modification (of having the flanges (131) of Zhengs motor plate (130) inserted into notches that were formed in the vertical sides of the two motor supports, as taught by Ponticelli), this would result in the method of:  lowering the different motor-plate assembly by inserting the flanges of the different motor plate into the notches in the two motor supports.
Zheng teaches on Page 2 - Line 58-62 how the carrier (120) & assembly (130) are mounted fastened together via a plurality of locking assemblies (140), but further specify that “the combination mode of the carrier 120 and the assembly 130 is not limited to the embodiment shown in the drawings, and can also be detachably connected with one another by means of a buckle and the like”.  So Zheng teaches how other means of securing the carrier & assembly may be used and the courts have held that a simple substitution of one known element (in this case, using a bolt & nut to detachably secure two components together) for another (in this case, using a flange that is inserted into a notch) to obtain predictable results (in this case, a means for detachably coupling two pieces of a direct drive fan assembly together) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the fan assembly of Zheng such that the flange of the matched motor plate was inserted into a notch formed in the vertical side of the motor support, as taught by Ponticelli, because such a modification would have 

Response to Arguments
The applicants arguments entered on April 08, 2021 have been fully considered.
Unfortunately, upon further consideration of the claimed invention, new prior art was found that would read on the previously identified allowable subject matter.  For this reason, the amendments & arguments made by the applicant are rendered moot.  So a new Non-Final Rejection has been made of the last set of amended claims that were entered on February 11, 2021.
PLEASE NOTE that since all of the rejections of the claims that were made in the previous office action are still held to be valid, to expedite prosecution these rejections are being maintained in this office action and the examiner has only added new necessary new rejections address the claims that were previously identified as being allowable.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.J.B/Examiner, Art Unit 3746    

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746